BREAUX, C. J.
This cause involves the question whether a receiver can be reinstated after an order (asserted as conditional) had been issued discharging the two receivers of the relator company.
There is a question about ex parte proceedings, and for that reason it is contended that it is illegal.
The respondent’s rejoinder is that the court’s action to reinstate the receivers, was only a continuation of that which had been done in administering the affairs of the relator company, and that it was not necessary to give notice to it before issuing the reinstating order; further, that relator had acquiesced in all that had been done, and that relator had no right to an appeal and no right to a restraining order; moreover, that relator had not obtained a legal order of appeal, and that it had no right to a writ of certio-rari and prohibition to bolster up an illegal order of appeal.
These and other questions, if there are others, can be considered in matter of the appeal.
For these reasons, applicant’s petition, the return of respondent, and all papers are referred to the appeal in case No. 16,725 of the docket of this court, case entitled “First National Bank v. Powell et al.”1
They are to be considered as forming part of the appeal to such extent as deemed necessary.
In the meantime the restraining order heretofore issued shall remain in full force and effect.
The status quo continues.
Nothing is to be done to the prejudice of right of parties, in so far as invoked in these proceedings, before final hearing.
The proceedings are accordingly transferred, as above indicated.

 The appeal in the case No. 16,725, First National Bank v. Powell Bros. & Sanders Company, Limited, referred to in this opinion, never came to trial in the Supreme Court; parties in interest having compromised the case and discontinued the appeal by consent.